Citation Nr: 1132196	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-09 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.	Entitlement to service connection for polyps of the colon.

2.	Entitlement to service connection for polyps of the gallbladder.

3.	Entitlement to an initial compensable evaluation for acid reflux.

4.	Entitlement to an initial compensable evaluation for healed granulomatous disease of the lungs (hereinafter lung disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1981 and from February 1984 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO in Denver, Colorado has since maintained jurisdiction over the claims.

The Veteran testified at a Board hearing at the RO in Denver, Colorado in June 2011.  This transcript has been associated with the file.

Also at the June 2011 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

The Board notes that the Veteran also had a claim pending for entitlement to service connection for facial lesions.  However, at his June 2011 Board hearing he indicated that he wished to withdraw this issue from appeal.  As such, the only issues before the Board are listed above.

The Board notes that in a May 2011 statement the Veteran appears to raise the issue of entitlement to an increased evaluation for osteoarthritis of the bilateral hands as well as a claim to reopen the issue of entitlement to service connection for plantar fasciitis.  However, these issues have not been properly adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.
The issues of entitlement to service connection for colon and gallbladder polyps and entitlement to an initial compensable evaluation for a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Prior to June 13, 2011 the Veteran's acid reflux was manifested by heartburn; there was no evidence of at least 2 of the following symptoms: dysphagia, pyrosis, or regurgitation, accompanied by substernal or arm or shoulder pain, productive of impairment of health.

2.	As of June 13, 2011 the Veteran's acid reflux was manifested by heartburn and regurgitation; there was no evidence of substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.	Prior to June 13, 2011 the criteria for an initial compensable evaluation for acid reflux have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.114, Diagnostic Code 7346 (2010).

2.	As of June 13, 2011 the criteria for an evaluation of 10 percent, but no higher, for acid reflux have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.114, Diagnostic Code 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran.  This letter advised the Veteran of the information necessary to substantiate his claim and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In an October 2006 statement the Veteran acknowledged that he had no additional information to provide to substantiate his claim.

Here, prior to the initial rating decision in this matter, a letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in October 2008 for his claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends he is entitled to an initial compensable evaluation for his acid reflux.  As discussed below, the Board has determined a 10 percent evaluation is appropriate as of June 13, 2011.

The Veteran's acid reflux was rated as zero percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under this Diagnostic Code a 10 percent evaluation is awarded where the Veteran suffers from two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum evaluation of 60 percent is awarded where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Prior to June 13, 2011

The Board has reviewed the evidence and notes that prior to June 13, 2011, the Veteran did not meet the minimum requirements for a compensable rating.  

In this regard, at the Veteran's October 2006 VA examination it was noted he suffered from acid reflux.  The Veteran reported he suffered from mild heartburn and treated it with over the counter medications.  He further stated that he began taking prescription medication when he was diagnosed with Zenker's diverticulum.  He reported that he had no more symptoms because he was taking medication.

The examiner found the Veteran was in no apparent distress.  His bowel sounds were brisk and equal in all four quadrants and there was no organomegaly, tenderness, or other masses noted.  Ultimately he determined the Veteran was suffering from acid reflux with a good pharmacological response.

The Board acknowledges the Veteran had problems swallowing; however this symptom has been attributed to his Zenker's diverticulum.  See e.g., January 2007 treatment record.  In a September 2007 statement by, the Veteran stated that he would suffer from much worse heartburn if he was not on medication.  

Although the Veteran indicated he suffered from mild heartburn, there is no evidence that the Veteran's acid reflux causes at least two of the symptoms defined in Diagnostic Code 7346.  As noted above, he suffers from symptoms related to his diverticulum, however these are not considered in rating his acid reflux.  As such, a compensable rating prior to June 13, 2011 is not warranted.

As of June 13, 2011

The Board finds that the evidence of record supports an evaluation of 10 percent, but no greater, for the Veteran's symptoms of acid reflux as of June 13, 2011.  In this regard, at the June 13, 2011 Board hearing the Veteran indicated that he suffered from heartburn as well as regurgitation.  This is the first instance that the Veteran has indicated he suffers from heartburn and regurgitation, which are separate from his throat stricture symptoms that are a result of his service-connected diverticulum.  

In consideration of 38 C.F.R. § 4.7, the Board finds that the Veteran's symptoms of heartburn and regurgitation support an evaluation of 10 percent.  38 U.S.C.A. § 5107(b). However, there is no evidence that a higher evaluation is warranted.  The competent evidence of record does not indicate that the Veteran suffers from the above symptoms in addition to substernal or arm or shoulder pain, productive of considerable impairment of health.  To the contrary, at the June 2011 Board hearing the Veteran testified that he did not experience any arm or shoulder pain associated with his acid reflux. 

The Board has also considered the potential applicability of other rating codes for the Veteran's acid reflux.  However, no separate evaluation is warranted under any of the other diagnostic codes related to digestive disabilities.  As the Veteran has not been diagnosed with any other gastrointestinal disorder, no other diagnostic codes are applicable in the present case.  See 38 C.F.R. § 4.114, Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.
The Board finds the Veteran should be awarded a 10 percent evaluation as of June 13, 2011 for his acid reflux.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 4.71a, Diagnostic Code 5257.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his acid reflux.  Additionally, there is not shown to be evidence of marked interference with employment due to his acid reflux.  

The Veteran has indicated that acid reflux causes heartburn and regurgitation.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to June 13, 2011, a compensable rating for acid reflux is denied.

As of June 13, 2011 an evaluation of 10 percent, but no greater, for acid reflux is granted, subject to laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claim of service connection for colon and gallbladder polyps, he contends that since they began during active duty and have increased in number, they should be service connected.  See e.g., June 2011 Board hearing transcript.

The Board notes that medical examinations performed during active duty found colon polyps in June 2004 and gallbladder polyps in April and August 2005.  A March 2008 private treatment record noted the Veteran had multiple colon polyps removed.  A May 2008 private treatment record indicated that there was an increase in the number of polyps of the colon and gallbladder.  The Veteran also testified in June 2011 that he was instructed to return for colonoscopies on a more regular basis than other patients.

The Court of Appeals for Veteran Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  Although the October 2006 pre-discharge VA examination noted service medical records which reported polyps of the colon and gallbladder, the Veteran should be afforded a new VA examination to determine if he has any residual disability.  

Also the Board observes a June 2011 private treatment record noted clustered calcified densities in the Veteran's right lung.  Although no active disease was reported, the Veteran was encouraged to follow up with a pulmonary consultation due to his persistent cough and small granulomas.  At his June 2011 Board hearing the Veteran testified that his cough has been persistent for approximately 13 years.  The Veteran also testified that he was going to meet with his primary care physician in a few days to get a referral for a pulmonologist to determine if his granulomatosis was causing any pulmonary residuals. 

For increased rating claims the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  

As such, the Board finds that the Veteran should be afforded a VA pulmonary examination to determine the severity of his current lung disability.

Also, under the Veterans Claims Assistance Act (VCAA) the VA must notify claimants seeking VA benefits what information or evidence is needed in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2010); see Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  In this case, the Veteran should be provided amended notice on substantiating both his service connection and increased evaluation claims.

Finally, the AOJ should contact the Veteran to provide additional releases for any private treatment records or to determine if he has any additional treatment records in his possession.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and provide the appropriate releases in order to obtain any evidence of private medical care that he is receiving.

2.	Provide the Veteran with amended VCAA notice of how to substantiate a claim for an increased evaluation and for service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); see also Dingess, supra and Vazquez-Flores, supra.

3.	After completing steps #1 and 2, schedule the Veteran for a VA examination to determine the current severity of his service-connected lung disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished to include pulmonary function tests.  After reviewing the record and examining the Veteran, the examiner should addresss the following:

Identify all residuals of the Veteran's current service-connected lung disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

4.	After completing steps #1 and 2, schedule the Veteran for a VA examination to determine if he has  any residual disability as a result of having  polyps of the colon or gallbladder during active duty.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not that the Veteran is suffering from residuals of colon or gallbladder polyps diagnosed  during active duty. If so, please identify all residual disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

5.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


